Knowlton, C. J.
In the seventh clause of the will of Martha A. Brigham she disposed of the residue of her estate as follows: “ I give, devise and bequeath one third part to my niece Miss Kate E. Richardson, and the remaining two third parts to Frederick P. Stearns of Boston, Massachusetts, in trust and confidence, nevertheless, that he the said Stearns shall beep the said two thirds invested and from time to time, as he shall deem expedient, pay over the net income thereof to my nephew Fred W. Richardson.” Fred W. Richardson has deceased, and the question before us is whether he took an equitable fee which passes to his heirs, or whether his interest ended with his life.
It appears from the facts agreed that, on account of a peculiar illness in childhood, Fred W. Richardson did not go to school after reaching the age of twelve years, and had no taste for books, and although he lived to the age of thirty-six years he never engaged in business for himself. From these facts and the language of the will, the heirs of Martha A. Brigham, who claim the property as undevised estate, argue with force that this was intended as a trust which left the income inalienable, and beyond the reach of Richardson’s creditors.
If we assume that the limitation of his right to receive the income to times when the trustee might deem it expedient to pay was not intended to qualify his right to have it absolutely, without unreasonable delay, we still are of opinion that he was given no more than an equitable estate for life. In its leading features the case is very similar to Keating v. Smith, 5 Cush. .232, in which it was held that the beneficiary took only the income for life. Loomis v. Gorham, 186 Mass. 444, shows a gift expressed in similar language, which was held also to be only an interest for life. In Wynn v. Bartlett, 167 Mass. 292, Wainwright v. Tuckerman, 120 Mass. 232, Boston Safe Deposit & Trust Co. v. Buffum, 186 Mass. 242, Buffinton v. Maxam, 152 Mass. 477, and Mayhew v. Godfrey, 103 Mass. 290, are decisions of a similar kind, although each case has its own peculiar facts. The *147cases in which a gift of income is held to pass an absolute estate all have some feature which does not exist in the present case. Some of them show a gift in terms direct to the beneficiary, with an additional provision creating a trust, as in Fay v. Phipps, 10 Met. 341, 343, Holden v. Blaney, 119 Mass. 421,425, and Hayward v. Rowe, 190 Mass. 1. Some of them show a power in the trustee to use and apply the whole or any part of the principal for the beneficiary. See the two cases last cited. In Hayward v. Rowe, the gift was of money to the beneficiary, and then there was a provision for holding it in trust and paying her the income, and for using it in the purchase of real estate for her occupation, if the trustee should think such a purchase would be for her good. These cases differ materially from the case at bar.
Upon the death of the life tenant this part of the property passed to the heirs at law of the testatrix as undevised estate.

Decree of Probate Court affirmed.